Title: John Adams to Abigail Adams, 26 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 26.1779


I have this day taken a long Ramble, with my son. The Weather is as delightfull as you can imagine. There is not in the Month of May, a softer Air, a warmer sun, or a more delicious Appearance of Things about Boston.
We walked all over the Gardens of the Royal Castle of Muet, at Passy. The Gardens are very spacious, on one Quarter looking to Mount Calvare, on another to the famous Castle of Madrid, built by Francis the 1st, whose History you will see in Robertson, Charles 5., on another looking over the Plain de sablon, or sandy Plain to the Gate of Maillot.—The Rowes of Trees, and gravel Walks are very pretty, and the orangerie are very grand. But the whole is much neglected—the Trees are all mossy, and have a distempered Look.
We then walked in the Bois du Boulogne, rambling about in by Paths, a long Time, till we came to a Gate which We presumed to open and found ourselves in a noble Garden, the salads green and flourishing ready for the Table, long Rows of Wall Fruits, Trees of every species, Apples, Peaches, Appricots, Plumbs &c. and next to the Garden a fine extensive Farm, the Fields and Pastures already shining with Verdure. Upon Enquiry of the Gardiners I was told it belonged to Madame Le Comtess de Boufleure. We passed by the Castle, after having viewed all the Farm and Gardens, into the street of Auteuil, the Village where Boileau was born, lived and died—it is the next Village to Passy. We then walked through the fields along the Castle and Seignoury of Passy which belongs to the Comte De Boulainvilliers and returned home, much pleased with our Walk and better for the Air and Exercise.
Now Madam dont you think I have spent my Time very wisely in writing all this important History to your Ladyship. Would it not have been as well spent in conjugating two or three french Verbs, which I could have done through all the Moods, Tenses and Persons, of the Active and passive Voice in this Time.
We expect the Honour of Mr. Turgot, the famous Financier, as well as learned and virtuous Man, to dine with Us. And if there should be some Ladies, at the feast, it will not be at my Invitation and therefore you need not be uneasy.
Suppose I should undertake to write the Description of every Castle and Garden I see as Richardson did in his Tour through Great Britain, would not you blush at such a Waste of my time.
Suppose I should describe the Persons and Manners of all the Company I see, and the fashions, the Plays, the Games, the sports, the spectacles, the Churches and religious Ceremonies—and all that—should not you think me turned fool in my old Age—have I not other Things to do of more importance?
Let me alone, and have my own Way. You know that I shall not injure you and you ought to believe that I have good Reasons, for what I do, and not treat me so roughly, as you have done.

Adieu.

